Citation Nr: 1434510	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-42 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of left foot ganglion cyst removal surgery.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by: James Brakewood, Jr., Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to August 1982.

This case comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2012, the Veteran testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.

Jurisdiction over this case was subsequently transferred to the VARO in Wichita, Kansas, and that office forwarded the appeal to the Board.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the residuals of the Veteran's left ganglion cyst removal surgery are related to service.

2.  The Veteran did not serve during a period of war as defined by VA laws and regulations.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, residuals of left ganglion cyst removal surgery were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013). 

2.  The claim for nonservice connected pension benefits has no legal merit.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As the Board is granting entitlement to service connection for residuals of left foot ganglion cyst removal surgery, further discussion of the VCAA is not required with regard to this claim.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

As to the pension claim, it must be denied as a matter of law for the reasons indicated below.  Hence, VCAA's notification and assistance requirements are inapplicable. 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

In any event, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in December 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording her a March 2012 VA examination.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the service treatment records reveals no complaints, findings or diagnoses pertaining to a left foot ganglion cyst.  At an August 1982 separation examination the appellant specifically denied ever having a history of foot problems, and physical examination revealed normal feet.

The appellant filed a claim of entitlement to service connection in February 2008.  

In written statements and RO hearing testimony, the Veteran claimed that she developed a left ganglion cyst on her left foot as a result of wearing boots during service.  Dr. Fowler's February 2008 operation report reflects that a left foot cyst excision was performed.  A February 2008 emergency room treatment note indicated that the Veteran experienced left foot bleeding residual to the surgery.  Dr. Fowler's October 2008 treatment note indicated that the Veteran continued to complain of left foot discomfort along the lateral border.  The diagnosis was painful left foot.  

As the Veteran filed her claim for entitlement to service connection in February 2008 and had left foot cyst surgery and residuals at and since that time, she has met the current disability requirement.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (the report of diagnosis prior to filing of the claim "is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

There are two medical opinions as to whether the residuals of left foot cyst removal surgery are related to service.  In a May 2009 letter, Dr. Fowler wrote that on her initial visit in December 2007, the Veteran indicated that the cyst developed from wearing her boots in service.  Dr. Fowler noted that there was no history of any prior injuries and it was reasonable that the wearing of the boots caused the cyst.  

In contrast, a March 2012 VA examiner found it not likely that the cyst was related to service.  He noted that there was no evidence to support evaluation and treatment for ganglion cyst or other left foot condition during service or clinical evidence to support aggravation of left foot condition during military service.  He concluded that the lower leg and foot pain found on examination was likely related to chronic pes planus and plantar foot degenerative disease, which he indicated were not related to service.

As each of the physicians explained the reasons for their conclusions, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While the VA examiner noted the lack of clinical evidence of left foot problems during service, the Veteran has stated to private and VA health care providers that her left foot cyst had its onset in service and the Board finds her statements to be competent and arguably credible.  In this regard, it is a fact that the appellant specifically denied ever having a history of foot problems when she separated from active duty.  It is also a fact, however, that prior to filing her claim for compensation the appellant informed Dr. Fowler that she had experienced foot problems since service.  As no claim was pending in December 2007, that statement is considered particularly credible.  

Hence, while there is evidence against the claim, the Board finds that the evidence is at least evenly balanced as to whether the residuals of the Veteran's left cyst removal surgery are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for residuals of left foot ganglion cyst removal surgery is warranted.  38 U.S.C.A. § 5107(b).  Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

The Board notes the diagnoses of other left foot disorders by the March 2012 VA examiner, but finds that the issue of entitlement to left foot disorders other than ganglion cyst, to include pes planus and degenerative disease, has neither been claimed nor raised by the evidence of record.  Although the Veteran referred to a basketball injury during the RO hearing, she contended in her testimony and written statements that it was the cyst that was caused by her service.  Moreover, the only medical opinion on this question, that of the March 2012 VA examiner, indicated that the pes planus and degenerative disease were not related to service.  Consequently, the Board will not consider this issue further.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").


Pension
 
Under VA laws and regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where the veteran has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  

A veteran meets the service requirements of the statute and regulation if he or she served in active military, naval or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

Relevant to this claim VA specifically defined periods of war include from June 27, 1950, through January 31, 1955, for the Korean War; from February 28, 1961 through May 7, 1975, for the Vietnam War (in the case of veterans who served in Vietnam; otherwise from August 5, 1964 to the same end date); and from August 2, 1990 through a date to be prescribed by Presidential proclamation or law for the Persian Gulf War. 38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.

The evidence including the Veteran's testimony reflects that her service does not fall within any period of war as defined by the applicable statutes and regulations.  Her DD Form 214 reflects that her active service was from April 1981 to August 1982, i.e., the period between the Vietnam and Persian Gulf Wars.  As the Veteran does not meet the threshold requirement of wartime service, her claim for nonservice-connected pension must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Entitlement to service connection for residuals of left foot ganglion cyst removal surgery is granted.

Entitlement to nonservice-connected pension is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


